Filed 9/15/22 In re S.K. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA


 In re S.K. et al., Persons Coming
 Under the Juvenile Court Law.
                                                                   D080421
 SAN DIEGO COUNTY HEALTH
 AND HUMAN SERVICES AGENCY,
                                                                   (Super. Ct. Nos. J520935A-B)
           Petitioner and Respondent,

           v.

 B.K. et al.,

           Defendants and Appellants.



         APPEALS from orders of the Superior Court of San Diego County,
Michael P. Pulos, Judge. Affirmed.
         Paul A. Swiller, under appointment by the Court of Appeal, for
Defendant and Appellant B.K., Father.
         Richard L. Knight, under appointment by the Court of Appeal, for
Defendant and Appellant V.Z., Mother.
         Claudia Silva, Acting County Counsel, and Caitlin E. Rae, Chief
Deputy County Counsel, for Plaintiff and Respondent.
                                       I.
                              INTRODUCTION
      V.Z. (Mother) and B.K. (Father) appeal a juvenile court’s jurisdiction
and disposition orders removing their minor children, A.K. and S.K., from
parental custody. Mother and Father’s sole complaint on appeal is that the
San Diego County Health and Human Services Agency (Agency) failed to
conduct an adequate initial inquiry into the children’s potential Native
American ancestry, as required by the Indian Child Welfare Act (ICWA; 25
U.S.C. § 1901 et seq.). The Agency concedes that its initial inquiry was
deficient but contends this error was harmless.
      We agree that the Agency failed to conduct a sufficient initial inquiry
under ICWA and that this was error. The Agency was statutorily required to
ask maternal grandmother, maternal aunt, and stepmother about the
children’s potential Native American ancestry.
      We do not agree with Mother and Father, however, that this error was
prejudicial. (See In re Benjamin M. (2021) 70 Cal.App.5th 735, 744
(Benjamin M.).) Rather, we conclude that because asking these family
members about the children’s potential Native American ancestry is unlikely
to “bear meaningfully” on the question of whether the children are Indian
children under ICWA, the error was harmless. (Id. at p. 744.) Maternal
grandmother all but answered this question when she told the Agency that
she was from Russia and had no other family in the United States. Mother
and Father’s fantastical theory that maternal grandmother’s relatives could
have visited California in the 1800’s when Russia laid claim to certain parts
of California, born children with one or more Native Americans, and then
taken those children to Russia is unpersuasive. Indeed, Mother, herself, has
consistently and repeatedly denied any Native American ancestry on her



                                       2
side. For the same reasons, inquiry of maternal aunt—who lives with
maternal grandmother—is also unlikely to shed meaningful light on whether
the children are Indian children under ICWA. As to the children’s
stepmother, there is no indication in the record that she could provide
pertinent information on this topic, particularly in light of Father’s and
paternal grandparents’ consistent denials of any Native American ancestry
on their side. Therefore, we affirm.
                                        II.

              FACTUAL AND PROCEDURAL BACKGROUND1
      In January 2022, the Agency petitioned the juvenile court under
Welfare and Institutions Code2 section 300, subdivision (b)(1) on behalf of
newborn A.K. The Agency alleged that Mother admitted using numerous
illegal drugs during her pregnancy with A.K.; that after A.K. was born,
Mother and Father tested positive for drugs including benzodiazepines,
cocaine, and methamphetamine; that newborn A.K. was hospitalized for
severe drug withdrawal symptoms; and that Father had a criminal history
for drug-related offenses.
      In the Agency’s detention report regarding A.K., the social worker
noted that Mother and Father both denied any Native American ancestry.
The social worker also noted that Father sent a text message to the Agency in
which he claimed, among other things, that his children “live[d] in [sic]
extremely lavish life full of love they have all of their grandparents all of




1   Because Mother and Father’s only contention on appeal concerns
ICWA, we limit our factual background accordingly.

2     Further undesignated statutory references are to the Welfare and
Institutions Code unless otherwise indicated.

                                        3
their aunts and uncles brothers and sisters mothers and fathers . . . .” Father
did not provide names or contact information for these alleged relatives.
      In the Agency’s jurisdiction/disposition report regarding A.K., the social
worker referred the court to its prior detention report and stated that ICWA
did not apply.
      At the February 2022 jurisdictional hearing regarding A.K., the
juvenile court asked Mother and Father directly if they had any Native
American ancestry. They both said that they did not. The court then found
without prejudice that ICWA did not apply.
      In March 2022, the Agency again petitioned the juvenile court under
section 300, subdivision (b)(1)—this time, on behalf of two-year-old S.K. The
Agency alleged that Mother and Father were arrested for being under the
influence of narcotics and possessing narcotics with intent to sell, and that
S.K. was found in Mother and Father’s car within reach of drugs and
ammunition.
      In the Agency’s detention report regarding S.K., the social worker
noted that she asked maternal grandmother if she had other family.
Maternal grandmother said that she was originally from Russia and had no
family in the United States, except for her eldest daughter (maternal aunt)
who lived with her. Maternal grandmother also said that Mother’s father
(maternal grandfather) lived somewhere on the East Coast but that she did
not have any contact information for him or his family. There is no indication
in the record that the Agency ever asked maternal grandmother or maternal
aunt about the children’s potential Native American ancestry.
      In the Agency’s jurisdiction/disposition report regarding S.K., the social
worker noted that Mother mentioned a half-sister who lived in Las Vegas.
Mother said that maternal grandfather was “abusive” and “a drunk,” and she



                                       4
denied having any other relatives to consider for the children’s placement.
The social worker also noted in the report that Father was still legally
married to another woman (the children’s stepmother). The report again
stated that ICWA did not apply. There is no indication in the record that
Mother’s half-sister or Father’s legal wife were ever asked about the
children’s potential Native American ancestry.
      At a pretrial conference, the juvenile court again asked Mother whether
she had any Native American ancestry, and she again said that she did not.
Father’s attorney also reiterated that Father denied having any Native
American ancestry.
      In the Agency’s April 2022 addendum report regarding both children,
the social worker intern noted that she attempted to contact maternal
grandmother about ICWA and left a voicemail. There is no indication in the
record that maternal grandmother ever responded to the ICWA inquiry or
that the Agency ever followed up with maternal grandmother about ICWA.
The social worker intern also noted that she called paternal grandmother and
paternal grandfather to conduct ICWA inquiries. Paternal grandfather (who
lives in Florida) denied any Native American ancestry on his side of the
family but stated that he did not know about Mother’s side. Paternal
grandmother (who lives in New York) also denied having any Native
American ancestry.
      At the April 12, 2022 jurisdiction and disposition hearing, the court
sustained the Agency’s petitions regarding both children, removed the
children from parental custody, and again found without prejudice that
ICWA did not apply. Mother and Father timely appealed from those orders.




                                       5
                                        III.
                                  DISCUSSION
      Mother and Father contend that the juvenile court erred by finding
ICWA inapplicable before the Agency had completed its initial inquiry. They
raise no other appellate issue concerning the jurisdiction and disposition
orders they are appealing. The Agency implicitly concedes that its ICWA
inquiry was deficient but contends that the error was harmless and thus,
does not require reversal and remand. We agree with the Agency. Although
we conclude that the Agency’s initial inquiry under ICWA was deficient, the
error was harmless, and we affirm.
A. ICWA Inquiry Duties, Generally
      Congress enacted ICWA to address concerns regarding the separation
of Indian children from their tribes through adoption or foster care placement
with non-Indian families. (In re Isaiah W. (2016) 1 Cal.5th 1, 7.) Under
California law adopted pursuant to ICWA, the juvenile court and Agency
have an “affirmative and continuing duty to inquire” whether a child “is or
may be an Indian child.” (§ 224.2, subd. (a); see Isaiah W., at p. 9.)
      “[S]ection 224.2 creates three distinct duties regarding ICWA in
dependency proceedings. First, from the Agency’s initial contact with a
minor and his family, the statute imposes a duty of inquiry to ask all involved
persons whether the child may be an Indian child. (§ 224.2, subds. (a), (b).)
Second, if that initial inquiry creates a ‘reason to believe’ the child is an
Indian child, then the Agency ‘shall make further inquiry regarding the
possible Indian status of the child, and shall make that inquiry as soon as
practicable.’ (Id., subd. (e), italics added.) Third, if that further inquiry
results in a reason to know the child is an Indian child, then the formal notice




                                         6
requirements of section 224.3 apply.” (In re D.S. (2020) 46 Cal.App.5th 1041,
1052 (D.S.).)
      A juvenile court finding that ICWA is inapplicable generally implies
that the Agency has fulfilled its inquiry duty. (See In re Austin J. (2020) 47
Cal.App.5th 870, 885 (Austin J.) [a finding that “ICWA does not apply”
implies social workers and court “did not know or have a reason to know the
children were Indian children and that social workers had fulfilled their duty
of inquiry”].) We review ICWA findings for substantial evidence, but “where
the facts are undisputed, we independently determine whether ICWA’s
requirements have been satisfied.” (D.S., supra, 46 Cal.App.5th at p. 1051.)
B. Initial Inquiry
      The first stage of initial inquiry “ ‘includes, but is not limited to, asking
the child, parents, legal guardian, Indian custodian, extended family
members, others who have an interest in the child, and the party reporting
child abuse or neglect, whether the child is, or may be, an Indian child.’ ”
(D.S., supra, 46 Cal.App.5th at pp. 1048–1049.) ICWA defines “ ‘extended
family member’ ” by “the law or custom of the Indian child’s tribe” or, absent
such law or custom, as “a person who has reached the age of eighteen and
who is the Indian child’s grandparent, aunt or uncle, brother or sister,
brother-in-law or sister-in-law, niece or nephew, first or second cousin, or
stepparent.” (25 U.S.C. § 1903(2); Welf. & Inst. Code, § 224.1, subd. (c)
[extended family member “defined as provided in [§] 1903” of ICWA].)
      Mother and Father identify several inquiries they contend the Agency
failed to make as part of its initial inquiry under ICWA. First, they contend
that the Agency failed to ask maternal grandmother if she has Native
American ancestry; failed to ask maternal grandmother for the contact
information for maternal aunt, with whom the Agency should have conducted



                                         7
an ICWA inquiry; and failed to ask maternal grandmother for the “names
and contact information for any other children” who, if they exist, should
have been asked about the children’s potential Native American ancestry.
Mother and Father also complain that the Agency failed to ask Mother for
her half-sister’s contact information. They further contend that the Agency
should have asked Mother’s half-sister about the children’s potential Native
American ancestry and for the names and contact information for all
maternal extended family members.
      We agree that the initial inquiry is incomplete as to maternal
grandmother and maternal aunt. The record indicates that maternal
grandmother was in regular contact with the Agency and that maternal aunt
and maternal grandmother lived together. The Agency could have and
should have asked maternal grandmother if she has Native American
ancestry, and the Agency could have and should have obtained maternal
aunt’s contact information and conducted the same inquiry with her.
      We do not agree, however, that the Agency should have inquired of
Mother’s half-sister (the children’s half-aunt). Half-aunts are not “extended
family members” under ICWA. We also do not agree that the Agency should
have asked maternal grandmother for the names and contact information of
“any other children.” There is no suggestion in the record that maternal
grandmother had other children. Rather, maternal grandmother stated that
she had no other family in the United States besides maternal aunt.
      Next, Mother and Father contend that, although the Agency properly
asked paternal grandparents about the children’s potential Native American
ancestry, the Agency failed to confirm whether paternal grandparents—who
live in two different states—are “two separate sets of grandparents” or
instead, are married. Mother and Father also complain that the Agency



                                       8
should have asked paternal grandparents and Father for the names and
contact information for any other paternal extended family members.
      We agree that the Agency should have asked paternal grandparents
and Father for the names and contact information for any other paternal
extended family members, who then should have been asked about the
children’s potential Native American ancestry. But the prospect that any
such relatives exist appears unlikely. Indeed, the only indication in the
record that the children might have other paternal relatives is Father’s vague
and confusing text message that the children have all of “their aunts and
uncles brothers and sisters mothers and fathers . . . .”
      The Agency did not err, however, by failing to inquire whether paternal
grandparents are married or re-married. Such an inquiry would reveal only
whether the children have stepgrandparents, and stepgrandparents are not
“extended family members” under ICWA. (See 25 U.S.C. § 1903(2).)
      Mother and Father next complain that the Agency should have asked
Father for his legal wife’s contact information and should have conducted an
ICWA inquiry with her. Mother and Father further contend that the Agency
should have conducted an ICWA inquiry with Father’s mother-in-law (the
mother of Father’s legal wife). Because Father’s legal wife is the children’s
stepmother, we agree that she qualifies as an “extended family member”
under ICWA and should have been asked about the children’s potential
Native American ancestry. (See 25 U.S.C. § 1903(2).) The Agency was not
required, however, to conduct an ICWA inquiry with Father’s mother-in-law.
Stepgrandparents are not “extended family members” under ICWA.
      For the previous reasons, we conclude that the Agency’s initial inquiry
fell short of ICWA’s requirements and that the juvenile court erred by failing
to ensure that a sufficient initial inquiry took place before determining that



                                        9
ICWA did not apply. (25 U.S.C. § 1903(2); § 224.1, subd. (c); D.S., supra, 46
Cal.App.5th at pp. 1048–1049; see In re Josiah T. (2021) 71 Cal.App.5th 388,
403–404 (Josiah T.) [agency’s “initial inquiry was inadequate,” where
“[d]espite having four paternal family members . . . potentially available to
consult about American Indian ancestry,” agency did not ask paternal
grandmother until 18 months after the petition or other paternal relatives
until later]; In re Y.W. (2021) 70 Cal.App.5th 542, 556 (Y.W.) [“[T]he point of
the statutory requirement that the social worker ask all relevant individuals
whether a child is or may be an Indian child [is] to obtain information the
parent may not have.”].)
C. Harmless Error
      Next, we consider the appropriate remedy. Mother and Father contend
that the initial inquiry error was prejudicial and requires reversal. The
Agency, on the other hand, contends the error was harmless. We agree with
the Agency and therefore affirm.
      There is a split of authority in the California courts of appeal as to the
proper standard for prejudicial error under ICWA. (See Dezi C., supra, 79
Cal.App.5th at pp. 777–782 [discussing the “continuum” of three rules for
“assessing whether a defective initial inquiry is harmless” (“ ‘automatic
reversal,’ ” “ ‘readily obtainable information,’ ” and “ ‘presumptive
affirmance’ ”) and proposing a fourth (“ ‘reason to believe’ ”)].) Because the
California Supreme Court has yet to resolve this split, we recently evaluated
each of these approaches in In re Y.M. (Sept. 2, 2022, D080349) __
Cal.App.5th __ [2022 WL 4007600] (Y.M.)). For the same reasons discussed
in Y.M., we again decline to apply the presumptive affirmance approach (In
re Rebecca R. (2006) 143 Cal.App.4th 1426, 1430–1431), the automatic
reversal approach (Y.W., supra, 70 Cal.App.5th at p. 556 and In re Antonio R.



                                       10
(2022) 76 Cal.App.5th 421, 432–437), or the reason to believe approach (Dezi
C., supra, 79 Cal.App.5th at p. 779), and instead, apply the readily obtainable
information approach set forth in Benjamin M., supra, 70 Cal.App.5th at
p. 744. (See ibid.)
      In Benjamin M., the agency could not locate the minor’s father and did
not obtain any information about Native American ancestry from the minor’s
paternal side. Although the agency had access to the father’s brother and
sister-in-law, it failed to ask them about potential Native American ancestry.
In concluding that this error was prejudicial, the appellate court reasoned
that the missing information was “readily obtainable” and “likely to bear
meaningfully upon whether the child is an Indian child.” (Benjamin M.,
supra, 70 Cal.App.5th at p. 744.)
      Here, inquiry of maternal grandmother, maternal aunt, and Father’s
legal wife may be readily obtainable but is unlikely to “bear meaningfully” on
whether the children are Indian children under ICWA. Although the Agency
failed to specifically ask maternal grandmother if she had Native American
ancestry, maternal grandmother all but answered this question by stating
that she was originally from Russia and had no family in the United States,
besides her eldest daughter.
      Mother and Father posit that maternal grandmother’s Russian
relatives could have been among the Russians who laid claim to parts of
California in the 1800’s. Their improbable theory suggests that these
Russian relatives might have born one or more children with California
Native Americans and taken those children to Russia, creating the potential
for Native American ancestry on maternal grandmother’s side. We are not
persuaded. Such a scenario is fantastical, at worst, and highly speculative, at
best. (See In re G.A. (2022) 81 Cal.App.5th 355, 365 [rejecting mother’s



                                      11
similarly speculative argument that, although her father’s birth in Mexico
made it “ ‘unlikely that he can trace his ancestry back to a federally
recognized tribe’ . . . ‘it is possible’ that her father’s parents were born in the
United States because several tribes ‘straddle the border’ ”].) Thus, we
cannot say that remanding this matter to allow the Agency to specifically ask
maternal grandmother if she has Native American ancestry is likely to shed
meaningful light on whether the children are Indian children. For the same
reason, an ICWA inquiry with maternal aunt is unlikely to provide useful
information. Indeed, Mother’s consistent denial of any Native American
ancestry on her side makes such an inquiry even less likely to be fruitful.
      It is also improbable that Father’s legal wife could offer meaningful
information on the children’s potential Native American ancestry,
particularly considering that Father and his parents have consistently denied
any such ancestry. For the same reasons, inquiry of other potential paternal
extended relatives—to the extent they even exist and are available to the
Agency—is also unlikely to bear meaningfully on this question. Accordingly,
we conclude that the inquiry error was harmless and affirm. (Benjamin M.,
supra, 70 Cal.App.5th at p. 744.)




                                        12
                                DISPOSITION
     The orders are affirmed.


                                              HUFFMAN, Acting P. J.

WE CONCUR:



HALLER, J.



DATO, J.




                                    13